 


109 HR 1032 IH: To eliminate the termination date on authority for schools with low default rates to make single disbursements of student loans.
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1032 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mr. Wu introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To eliminate the termination date on authority for schools with low default rates to make single disbursements of student loans. 
 
 
1.Elimination of termination dateSection 422(d) of the Higher Education Amendments of 1998 (112 Stat. 1696) is amended by striking , and ending September 30, 2002. 
 
